DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 61900475, filed 11/06/2013.
Status of Claims
	Claims 1-13 are pending.
Election/Restrictions
Applicant’s election of Species A1, Species B1, Species C2, and Species D1 in the reply filed on 11/18/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Information Disclosure Statement
Applicant should note that the large number of references (over 60 pages) in the attached IDSs have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Additionally the information disclosure statement has numerous citations stricken through. The applicant has cited whole US applications instead of individual documents and references from prosecution of these applications.  This is the equivalent to citing an author or the entire work of an author rather than an individual book. 
They are also stricken through because the office actions and other correspondence within those applications are not documents relevant to the patentability of the current claims. These documents may have citations to relevant documents, but the documents themselves are not relevant. They are not addressing the same claim language and were not drafted with the current claims in mind. 
The information disclosure statements also fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no publication date included in the citation for the crossed out reference. It has been placed in the application file, but the information referred to therein has not been considered on the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reduced size  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: missing/outdated priority information.  Since the filing of this application at least one of the parent applications have been issued patent numbers.  The priority information within the first line of the specification must be amended to disclose these patent numbers.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rendered indefinite by the limitation in the last 2 lines.  The claim recites “all remaining cells in the first circumferential row excluding the sealing members.”  This is an incomplete thought and requires clarification.  In its current form the clause identifies a group of cells and excludes the sealing members, but doesn’t say what these identified cells do or have.  The applicant is advised to reword this clause to say “all non-selected cells in the first circumferential row do not include sealing members.”
Claim 7 is rendered indefinite because of antecedent basis issues.  Line 3 identifies “the sealing members”, but how it is worded it refers to all sealing members not just a portion of the sealing members.  Additionally claim 7 identifies “all remaining cells” in line 4, but this phrasing is not consistent with the rest of the claim.  The applicant is advised to amend claim 7 to recite ”a plurality of the sealing members being positioned substantially within the selected cells in the second circumferential row, all non-selected cells in the second circumferential row do not include sealing members.”
Examiner’s Comment
	At this time there is not art rejection being made.  The closest relevant art includes: 2005/0137695, 2011/0098802, 2013/0274873, 2014/0194981, 8,795,357, 8,231,670, and 7,452,371.  However, none of the art appears to teach the cuff attached to the luminal surface in combination with the plurality of sealing members in the identified selected and non-selected cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/Christopher D. Prone/Primary Examiner, Art Unit 3774